Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 24, 2021

                                      No. 04-20-00594-CV

                                        Judy FREEMAN,
                                            Appellant

                                                v.

     Kundu JOHNSON, as Independent Administrator of the Estate James Phillip Johnson,
                                     Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2020CV01100
                        Honorable David J. Rodriguez, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due March 1, 2021 and was not filed. In response to an
order from this court, appellant filed a motion requesting an extension of forty-five days due to
her counsel’s medical treatment. That motion was granted, extending appellant’s deadline until
April 19, 2021. On April 19, 2021, appellant filed a motion requesting an additional extension of
time until June 19, 2021, for a total extension of 110 days. We granted appellant’s motion in
part, ordered her to file her brief by June 18, 2021, and advised her that further requests for
extension of time would be disfavored.

       On June 21, 2021, appellant filed a third motion for extension of time. Appellant’s
motion stated that her counsel had been unable to download the appellate record and requested
an additional 15 days to file the brief, for a total extension of 125 days. After consideration, we
GRANT the motion and ORDER appellant to file her brief by July 5, 2021. Counsel is
advised that no further extensions of time will be granted.




                                                     _________________________________
                                                     Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court